Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
Claim Objection
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 11, 12, and 17 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating enterovirus A71 infection in a subject, or modulating the activity of enterovirus A71 in a subject comprising administering an effective amount of Hsc70 inhibitor, wherein the inhibitor is Ver-155008, does not reasonably provide enablement for treating enterovirus A71 infection in a subject, or modulating the activity of enterovirus A71 in a subject comprising administering an effective amount of any other chemical Hac70 inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The instant claims are drawn to a method of treating enterovirus A71 viral infection comprising administering an Hsc70 inhibitor, which is a “chemical” inhibitor or a non-siRNA inhibitor.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  The court recited eight factors:
(1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

(1) The nature of the invention:


(2) The breadth of the claims:
The claims embrace and reads on the employment of any compound that may be qualified as “chemical” inhibitors or non-siRNA inhibitors of Hsc70 for treating enterovirus A71. The claims define the compounds by their function rather than the structure, encompassing essentially unlimited number of compounds. Thus, the breadth of the claim is very broad.

(3) The state of the prior art:
The state of the art regarding the structures of “chemical” inhibitors or non-siRNA inhibitors of Hsc70 (constructed to include all small molecule inhibitor): There are limited  known inhibitors with various structural features and distinct biological activities, such as Ver 155008 
    PNG
    media_image1.png
    223
    284
    media_image1.png
    Greyscale
 See, PubChem CID 25195348, which inhibits both HSP70 and HSC70; deoxyspergualin (inhibits Hsc70 and Hsp90). See, Schubert et al. US 20090156473 A1, paragraphs [0026], and Matrinic acid, or its derivatives See, Jiang et al. paragraphs, paragraphs [0002] to [0007].  


The predictability of the structures of “chemical” inhibitors or non-siRNA inhibitors of Hsc70 and their usefulness for treating enterovirus A71 is low as there is no established structure activity relationship for compounds as Hsc70 inhibitors, and much less for their effective use in treating enterovirus A71 infection. Therefore, to one skilled in the art, finding a “chemical” inhibitors or non-siRNA inhibitors of Hsc70, which is suitable for treating enterovirus A71 infection  in general is highly unpredictable. Further, other than ver 155008, there no other compound as Hsc70 inhibitor, has shown any potential for clinical utility. In other words, just because there are potential therapeutic targets in treating alopecia through the antiandrogen pathway, effective treatment has yet to be completely established for treating the enterovirus A71.  Thus, finding a proper Hsc70 inhibitor which is actually effective for treating enterovirus A71 infection would be highly unpredictable.
(5) The relative skill of those in the art:
The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the relevant art.
(6) The amount of direction or guidance presented / working examples:
In the instant case, the guidance and/or direction of the specification as to the structure of chemical inhibitor of Hsc70, other than ver 155008, is completely lacking.  The specification discloses that ver155008 is effective in suppressing the viral replication in vitro See, figures 5.  ( The specification as filed does not speak on or show any working examples any studies performed that actually treat enterovirus A71.  Note that lack of a working example, is a critical unpredictable and undeveloped art.  See MPEP 2164.02.  The application also shows that knockdown of Hsc70 reduce EV-A71 replication. See, Figure 1. However, there is no working examples demonstrate that any other known Hsc70 inhibitors would be effective in reducing the virus replications. The application does not provide further guidance/direction that other structural and functional different Hsc70 inhibitors would function similarly to ver155008.  
(7) The quantity of experimentation necessary:
The instant claims read on treating all “chemical” inhibitors of Hsc70 for treating enterovirus A71 infection. A large number of experimentation would be required to explore the probability of use any potential Hsc70 inhibitor for treating the viral infection. As discussed above the specification fails to provide any support for treating all forms of hair loss with the claimed formulation.  Applicant fails to provide any information sufficient to practice the claimed invention, absent undue experimentation.

Particularly,   the skilled practitioner would have to test a range of chemical compounds to determine treatment efficacy for potential compounds.  Thus, the skilled artisan would have to undergo exhaustive studies to evaluate each condition that falls under the umbrella term of Hsc70 chemical inhibitor in order to be able to fully carry out the invention commensurate in scope with the claims.
Genetech, 108 F. 3d at 1366 states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of general ideas that may or may not be workable.
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 11, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “chemical inhibitor” of Hsc70. The claims and the specification fails to clearly define the term of “chemical inhibitor” The claims are indefinite as to the structures of the “chemical inhibitors” encompassed thereby. The application appears to separate the chemical inhibitors from those of siRNA, but provide no further definition for “chemical inhibitor”. It is noted that figure 5 recites “small molecule inhibitor”. It is not clear if “chemical inhibitor” is limited to “small molecule inhibitor” or to further include any other chemical structures, such as peptide, polymeric material?.

Response to the Arguments
Applicants’ amendments and remarks submitted April 23, 2021 have been fully considered, and found persuasive as to the rejections set forth in prior office action. The above is a new ground of rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627